Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1, 11 and 15, limitation as in the phrase “acquisition unit, “detection unit”, “combination unit”, (non-structural term) followed by a functional language has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device or unit or module” coupled with functional language without reciting sufficient structure to achieve the function.  
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011). 

Claim Rejections - 35 USC § 112
Claim 19 has been added by the aforementioned amendment. These claims define applicant’s invention in a “means plus function” format, each reciting a “mean for” followed by functional language, and not limited by structure.  Thus, “means plus function” is automatically invoked (In re Donaldson Co., 16 F.3d 1189, 29 USPQ2d 1845 (Fed. Cir. 1994); Refer to MPEP 2181).  
However, in order to invoke mean plus function, the 35 U.S.C. 112, second paragraph requirements must be met (MPEP 2181, PROCEDURES FOR DETERMINING WHETHER THE WRITTEN DESCRIPTION ADEQUATELY DESCRIBES THE CORRESPONDING STRUCTURE, MATERIAL, OR ACTS NECESSARY TO SUPPORT A CLAIM LIMITATION WHICH INVOKES 35 U.S.C. 112, SIXTH PARAGRAPH).  The MPEP (2181) states, and supports with the applicable law, the following:  “If a claim limitation invokes 35 U.S.C. 112, sixth paragraph, it must be interpreted to cover the corresponding structure, materials, or acts in the specification and “equivalents thereof.” See 35 U.S.C. 112, sixth paragraph. See also B. Braun Medical, Inc. v. Abbott Lab., 124 F.3d 1419, 1424, 43 USPQ2d 1896, 1899 (Fed. Cir.1997). If the written description fails to set forth the supporting structure, material or acts corresponding to the means- (or step-) plus-function, the claim may not meet the requirement of 35 U.S.C. 112, second paragraph: 

See Donaldson, 16 F.3d at 1195, 29 USPQ2d at 1850; see also B. Braun Medical, 124 F.3d at 1425, 43 USPQ2d at 1900; and In re Dossel, 115 F.3d 942, 946, 42 USPQ2d 1881, 1884-85 (Fed. Cir. 1997).” And “Therefore, a means-(or step-) plus-function claim limitation satisfies 35 U.S.C. 112, second paragraph if: (A) the written description links or associates particular structure, materials, or acts to the function recited in a means- (or step-) plus-function claim limitation; or (B) it is clear based on the facts of the application that one skilled in the art would have known what structure, materials, or acts perform the function recited in a means- (or step-) plus-function limitation.”

	Upon reviewing applicant’s original disclosure (i.e., specification, claims), 

it is the examiner’s conclusion that the written description does not link or associate particular structure to the function recited in the means-plus-function claim limitations, and it is not clear based on the facts of the application that one skilled in the art would have known what structure or materials perform the function recited in a means-plus-function limitation”. For example, claim 19 recites, “means for performing”, or “means for detecting” and “means for combining”. The specification only refers to a generalized system for performing these functions but not a specific technique or procedure used to achieve the result. The specification fails to provide any specifics regarding a structure with a specific technique or procedure for “means for controlling second vehicle”.  The majority of the specification is directed to a method, and the steps 
           Thus, the 35 U.S.C. second paragraph requirements have not been met for the means-plus-function language.  The claims will be interpreted as broadly as if mean-plus-function were not invoked, as this is how broad the apparatus is disclosed.


Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


35 U.S.C. 101 requires that a claimed invention must fall within one of the four eligible categories of invention (i.e. process, machine, manufacture, or composition of matter) and must not be directed to subject matter encompassing a judicially recognized exception as interpreted by the courts.  MPEP 2106.  The four eligible categories of invention  include: (1) process which is an act, or a series of acts or steps, (2) machine which is an concrete thing, consisting of parts, or of certain devices and combination of devices, (3) manufacture which is an article produced from raw or prepared materials by giving to these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery, and (4) composition of matter which is all compositions of two or more substances and all composite articles, whether they be the results of chemical union, or of mechanical mixture, or whether they be gases, fluids, powders or solids.  MPEP 2106(I).
           Claims 1-19, are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.   
The following analysis is based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) published on January 7, 2019 (84 Fed. Reg. 50).  See also MPEP 2106.04(a)(2)(II).
	Regarding claim 1:
Step 1: 
Claim 1 meets step 1 requirement as it is directed towards a process, machine, manufacture or composition of matter which is/are statutory subject matter.  In this case, “an apparatus” satisfies a “machine” category.  
Step 2A, prong 1 test:
Does the claim recite an abstract idea, law of nature, or natural phenomenon?  Yes, claim 1 as a whole recites an apparatus facilitating steps of organizing human activity e.g., mental process as explained in details below.
Claims 1 in general is about how the prediction of the collective opinion of practitioners e.g., doctors/clinicians is made, and how said prediction is displayed. 
While the claims recite a series of steps or acts to be performed, such as, limitation of “analysis on image information”, “acquires a plurality of regions”, “detects a feature indicating that regions are continuous from each of the plurality of regions”, “and a combination unit that combines adjacent regions in a case in which the feature is detected”. The steps do not amount to significantly more than the abstract idea. The recited steps could be implemented by the user or a human operator “mental activity”, without any specific way to implement the function. It does not show that it is solving any problem in the field of technology. The claim as a whole is an abstract idea. See MPEP 2106.04(a)(2)(II).

DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 10, 12, 14, 16 and 18-19 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Jacobs et al (Pub No: US 2005/259866 A1).
           Regarding claim 1, Jacobs discloses an information processing device comprising: an acquisition unit that performs layout analysis on image information and acquires a plurality of regions (see page 1, paragraph, [0009] the present invention is composed of several parts that work together to recognize symbols on a photographed page. The convolutional neural network-based character recognizer is used to predict what characters are likely to be present at a given location in the input image. A global layout analysis component performs the task of finding the “locations of the lines of text on the page”, and returning a list of bounding rectangles for these lines of text. The “layout analyzer further breaks down the lines into individual words”, indicating the bounds (plurality of regions), for each word. Tying all of these together is the word recognizer that finds the most likely word inside a given rectangle on the page. Word recognition is an optimization problem solved using dynamic programming.
           Also page 3, paragraph, [0049] referring now to FIG. 2, there is illustrated a flow diagram of the principal operations 200 of the low resolution OCR system of the present invention. First, a preprocessing function 202 is performed to capture a “document image” in preparation for 
           Also page 4, paragraph, [0060] referring now to FIG. 8, there is illustrated a methodology for layout analysis in accordance with the present invention. At 800, a document is received for imaging by a camera. At 802, layout analysis detects the layout of text on the page by finding the words, lines, and columns. Using line information, the characters along the line can be segmented, scaled, and presented to a character classification algorithm, as indicated at 806. The process then reaches a Stop block. In a scanned image, this sort of layout analysis can proceed using simple, yet reliable image processing operations such as connected components analysis. These connected components are then used as the basic inputs to the layout process);
           a detection unit that detects a feature indicating that regions are continuous from each of the plurality of regions acquired by the acquisition unit (page 4, paragraph, [0068-0069] referring now to FIG. 13, there is illustrated sample text 1300 processed for line extraction using gap detection, in accordance with the present invention. In essence, the system circumscribes a “detected line of text” with a bounded rectangle. In this two-column document, line detection results in each detected line of each column being circumscribed with the bounded rectangle. If it 
           Also page 8, paragraphs, [0102] and [0108] as will be readily appreciated from the subject specification, the subject invention can employ classifiers that are explicitly trained (e.g., via a generic training data) as well as implicitly trained (e.g., via observing user behavior, receiving extrinsic information). For example, SVM's are configured via a learning or training phase within a classifier constructor and feature selection module. Thus, the classifier(s) can be used to automatically perform a number of functions, including but not limited to the following: determining the substantive context of the document in order to better resolve the recognized 
           and a combination unit that combines adjacent regions in a case in which the feature is detected by the detection unit (see page 3, paragraphs, [0045-0046] referring now to FIG. 1, there is illustrated a system 100 that is a global optimization framework for low resolution OCR of camera acquired documents in accordance with the present invention. The system 100 solves the problem in the prior art by simultaneously combining at least a convolutional neural network 102, a dynamic programming component 104, and a language model 106. Thus, for a document 108 that is captured and processed by the system 100, the recognition rate is very high resulting in an output digital representation 110 suitable to the user. The convolutional neural network 102 can efficiently compute a classification function at multiple positions by reusing partial results of one position in the adjacent position's computation. This is further facilitated, since a neural network can process a grey-level input. A robust system is provided using a machine learning approach that is trained on a large amount of data. The convolutional neural network 102 is employed because it efficiently computes a classification function at multiple positions, scales well with large amounts of training data, outputs probabilities that makes it easy to combine with a Hidden Markov Model (HMM) algorithm, and it takes grey-level input, which make 
           Also page 6, paragraph, [0078] a series of character recognizer observations is received at the input to the word recognizer. The observations are made by scanning through the word and invoking the character recognizer at each possible valid character location. At 1902, valid character locations are defined. To define the valid character locations, the system breaks the word into small pieces, or gaps, which are set to be the minimum possible size allowed for a character, as indicated at 1904. In one implementation, the gaps are two pixels wide. Since the word is divided into gaps representing the minimum possible size for a character, a number of gaps (e.g., merging up to four gaps) may need to be concatenated together to find a combined sequence of gaps that represents a letter, as indicated at 1906. At 1908, a table is populated with the results of the character recognizer for all valid sequences of gaps. At 1910, the word recognizer then attempts to reconcile this sequence of recognizer outputs with a particular word. The process then reaches a Stop block.
           Regarding claim 2, Jacobs discloses the information processing device according to claim 1, wherein the plurality of regions include a text region containing a character candidate (see abstract, a global optimization framework for optical character recognition (OCR) of low-resolution photographed documents that combines a binarization-type process, segmentation, and recognition into a single process. The framework includes a machine learning approach trained on a large amount of data. A convolutional neural network can be employed to compute a classification function at multiple positions and take grey-level input which eliminates binarization. The framework utilizes preprocessing, layout analysis, character recognition, and 
           and the feature is a specific image positioned at a beginning or an end of a text line contained in a text region (see page 1, paragraph, [0009] the present invention is composed of several parts that work together to recognize symbols on a photographed page. The convolutional neural network-based character recognizer is used to predict what characters are likely to be present at a given location in the input image. A global layout analysis component performs the task of finding the locations of the lines of text on the page, and returning a list of bounding rectangles for these lines of text. The layout analyzer further breaks down the lines into individual words, indicating the bounds for each word. Tying all of these together is the word recognizer that finds the most likely word inside a given rectangle on the page. Word recognition is an optimization problem solved using dynamic programming. Also page 7, paragraph, [0096] Referring now to FIG. 25, there are illustrated the results 2500 of an imaged sample 2502 in accordance with the architecture of the present invention. The processing is facilitated by a user interface that produces a window 2506 for viewing a side-by-side comparison of the imaged text 2502 and the processed results 2500. In this example, the system correctly OCR'd 104 of 118 characters and punctuation (specific image). The results are better if hyphenation is ignored, where the associated word fragments are not in the dictionary. In this particular interface, the user can select between no language mode, a frequency model, and the dictionary model).
           Regarding claim 4, Jacobs discloses the information processing device according to claim 2, wherein the specific image is an image expressing a predetermined delimiter (such as semicolon, commas, slashes, braces, punctuations or the like…..), character (see page 1, paragraph, [0009] The present invention is composed of several parts that work together to 
           Also page 7, paragraphs, [0095-0096] punctuation poses a problem to the dictionary-based word recognizer, in that words with trailing punctuation may not be present in the lexicon. Referring now to FIG. 24, there is illustrated a methodology of punctuation detection in accordance with the present invention. Before a sequence of recognition locations is passed to the word recognizer, the system determines the likelihood that the last character of the word is punctuation (delimiter), as indicated at 2400. If so, the character recognizer is used to identify the particular punctuation. In order to determine if the final character is punctuation, the system looks at the most likely character for each possible final character position, as indicated at 2402. At 2404, a score is generated for each most likely character. At 2406, the each score is compared to a predetermined threshold. At 2408, the system determines if the score has exceeded the threshold. If the highest score among these character recognizer outputs is above a threshold, flow is to 2410 to also consider if the character is most likely punctuation. If both, flow is to 2412 where it is assumed to be a punctuated word. The remainder of the word is then sent to the dictionary-based recognizer, as indicated at 2414. At 2416, the punctuation is then appended to the result of the word recognizer. The process then reaches a Stop block. If the score does not 
           Regarding claim 10, Jacobs discloses the information processing device according to claim 1, wherein the plurality of regions include a text region containing a character candidate and an image region other than the text region, and the feature is a specific image contained in the image region (see claim 1, also  page 3, paragraph, [0055-0056] the following preprocessing is different than that of FIG. 4, in that it is performed once to initialize the neural net-based system. At 500, a labeled data is generated. At 502, the neural-net character recognizer is trained. The process then reaches a Stop block. To train the neural network-based character recognizer, a large corpus of labeled training data is required. Such a corpus could be built by having a human annotate scanned pages, and identifying the location and ASCII code for each character on the page. However, this can be a very time-consuming and error-prone process. Thus, a semi-automated mechanism is provided to generate the labeled data. Referring now to FIG. 6, there is illustrated a flow chart of a preprocess for generating labeled data in accordance with the present invention. The data acquisition system of the present invention consists of a special printer driver that records the bounding box and character code for each of the characters on a page, and a tool 
           Regarding claim 12, Jacobs discloses the information processing device according to claim 10, wherein the specific image is an image expressing a predetermined leader symbol (see page 1, paragraph, [0009] The present invention is composed of several parts that work together to recognize symbols on a photographed page. The convolutional neural network-based character recognizer is used to predict what characters are likely to be present at a given location in the input image. A global layout analysis component performs the task of finding the locations of the lines of text on the page, and returning a list of bounding rectangles for these lines of text. The layout analyzer further breaks down the lines into individual words, indicating the bounds for each word. Tying all of these together is the word recognizer that finds the most likely word inside a given rectangle on the page. Word recognition is an optimization problem solved using dynamic programming. Also page 7, paragraphs, [0095-0096] punctuation poses a problem to the dictionary-based word recognizer, in that words with trailing punctuation may not be present in the lexicon. Referring now to FIG. 24, there is illustrated a methodology of punctuation detection in accordance with the present invention. Before a sequence of recognition locations is passed to the word recognizer, the system determines the likelihood that the last character of the word is punctuation, as indicated at 2400. If so, the character recognizer is used to identify the particular punctuation. In order to determine if the final character is punctuation, the system looks at the most likely character for each possible final character position, as indicated at 2402. 
           Regarding claim 18, Jacobs discloses a non-transitory computer readable medium storing a program causing a computer to execute a process for functioning as the information processing device according to claim 1 (see page 9, paragraph, [0117] The drives and their associated computer-readable media provide nonvolatile storage of data, data structures, computer-executable instructions, and so forth. For the computer 2702, the drives and media accommodate the storage of any data in a suitable digital format. Although the description of computer-readable media above refers to a HDD, a removable magnetic diskette, and a removable optical 
           With regard to claims 14, 16 and 19 the arguments analogous to those presented above for claims 1, 2, 4, 6, 10, 12, and 18 are respectively applicable to claims 14, 16 and 19.  


Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

Claim 3, 5-9, 11, 13, 15 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jacobs et al (Pub No: US 2005/259866 A1) in view of Bloomberg (U.S. Patent No: 5,892,842).
           However regarding claims 3, 11 and 15, which the specific image is positioned at the beginning or end or left and right of the text line, Jacobs discloses (see page 1, paragraph, [0009] the present invention is composed of several parts that work together to recognize symbols on a photographed page. The convolutional neural network-based character recognizer is used to predict what characters are likely to be present at a given location in the input image. A global 
           Also page 7, paragraphs, [0095-0096] punctuation (specific image) poses a problem to the dictionary-based word recognizer, in that words with trailing punctuation may not be present in the lexicon. Referring now to FIG. 24, there is illustrated a methodology of punctuation detection in accordance with the present invention. Before a sequence of recognition locations is passed to the word recognizer, the system determines the likelihood that the last character of the word is punctuation, as indicated at 2400. If so, the character recognizer is used to identify the particular punctuation. In order to determine if the final character is punctuation, the system looks at the most likely character for each possible final character position, as indicated at 2402. At 2404, a score is generated for each most likely character. At 2406, the each score is compared to a predetermined threshold. At 2408, the system determines if the score has exceeded the threshold. If the highest score among these character recognizer outputs is above a threshold, flow is to 2410 to also consider if the character is most likely punctuation. If both, flow is to 2412 where it is assumed to be a punctuated word. The remainder of the word is then sent to the dictionary-based recognizer, as indicated at 2414. At 2416, the punctuation is then appended to the result of the word recognizer. The process then reaches a Stop block. If the score does not exceed the threshold, or if it does, but is not considered punctuation, flow is from 2408 and 2410 to the Stop block. Referring now to FIG. 25, there are illustrated the results 2500 of an imaged sample in accordance with the architecture of the present invention. The processing is facilitated by a user 
           But does not explicitly state, “with a text region adjacent to a left edge of the text region - 30 -containing the specific image, the combination unit combines the text region containing the specific image with a text region adjacent to a right edge of the text region”.
            On the other hand Bloomberg in the same field of “identifying sentence boundaries in a document”, teaches column 14, line 57 through column 15, line 16, FIG. 9 illustrates in flow diagram form instructions 150 executed by processor to determine whether the selected connected component is followed by one or two quotes. This permits labeling the quote as the sentence boundary and ensures that if the associated sentence is extracted as a thematic sentence, that the image presented will include both opening (left), and closing (right) quotation marks. During step 200 processor 11 determines whether the following two connected components are shaped like a quote. Processor 11 considers the following two connected components to be quote shaped if they satisfy three conditions. First, the width of the bounding boxes of each of the quote shaped connected components must be less than a sixth fraction of the x-height. Preferably, the sixth fraction is set equal to 0.4. Second, the height of the bounding boxes of each of the quote shaped following connected components (text words) must be less than a seventh fraction of the x-height, which is preferably set to 0.8. Third, the difference between the height and width of the bounding box of each quote shaped following connected component must be less than an eighth fraction of the x-height. This fraction is preferably set to 0.15. If neither of the 
           Also column 15, lines 32-49, during step 204 processor 11 applies one last test to determine whether either of the two following connected components is a quote. Even though one or both of the following connected components is quote shaped and located far enough above the selected connected component, the following connected components still may not be a quote unless it is close enough horizontally to the selected connected component. Processor 11 makes this determination by measuring the distance horizontally between the left sides of both connected components. This distance must be less than a fifth fraction of the x-height, which is preferably set to 1.3. If the two connected components are not close enough, processor 11 exits step 204 and advances to step 152. On the other hand, if the following connected component follows closely enough the selected connected component to be a quote, processor 11 proceeds to step 148 from step 204.
           Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the Jacobs invention according to the teaching of Bloomberg because to combine, Jacobs layout analyzer further breaks down the lines into individual words, 
        Regarding claim 5, Jacobs discloses the information processing device according to Claim 3, wherein the specific image is an image expressing a predetermined delimiter character (see claim 3, also page 1, paragraph, [0009] The present invention is composed of several parts that work together to recognize symbols on a photographed page. The convolutional neural network-based character recognizer is used to predict what characters are likely to be present at a given location in the input image. A global layout analysis component performs the task of finding the locations of the lines of text on the page, and returning a list of bounding rectangles for these lines of text. The layout analyzer further breaks down the lines into individual words, indicating the bounds for each word. Tying all of these together is the word recognizer that finds the most likely word inside a given rectangle on the page. Word recognition is an optimization problem solved using dynamic programming.
           Also page 7, paragraphs, [0095-0096] punctuation poses a problem to the dictionary-based word recognizer, in that words with trailing punctuation may not be present in the lexicon. Referring now to FIG. 24, there is illustrated a methodology of punctuation detection in accordance with the present invention. Before a sequence of recognition locations is passed to 
        Regarding claim 6, Jacobs discloses the information processing device according to claim 1, wherein the plurality of regions include a text region containing a character candidate, and the feature is a character code obtained by performing character recognition on a specific image 
           Also page 4, paragraph, [0056] Referring now to FIG. 6, there is illustrated a flow chart of a preprocess for generating labeled data in accordance with the present invention. The data acquisition system of the present invention consists of a special printer driver that records the bounding box and character code for each of the characters on a page, and a tool to help align these bounding boxes with a scanned image. At 600, the printer driver is provided. At 602, the document is processed with the printer driver. At 604, ground truth data (GTD) is generated by creating a high resolution bitmap of the document and recording the geometric information for each character on the document. The document and the high resolution bitmap are the "ground truth," where each character is correctly labeled and its position known. At 606, the high-resolution bitmap is printed and scanned in with the camera system. At 608, the scanned image is aligned to the ground truth bitmap in order to get the position for each of the characters on the scanned page. In order to do this rectification step, at 610, corresponding locations between the scanned image and the ground-truth bitmap are identified for each of four points on the document. At 612, the best-fitting perspective transformation is computed to map the scanned 
        Regarding claim 8, Jacobs discloses the information processing device according to claim 6, wherein the character code is a code expressing a predetermined delimiter character 
(see claim 1, also  page 3, paragraph, [0055-0056] the following preprocessing is different than that of FIG. 4, in that it is performed once to initialize the neural net-based system. At 500, a labeled data is generated. At 502, the neural-net character recognizer is trained. The process then reaches a Stop block. To train the neural network-based character recognizer, a large corpus of labeled training data is required. Such a corpus could be built by having a human annotate scanned pages, and identifying the location and ASCII code for each character on the page. However, this can be a very time-consuming and error-prone process. Thus, a semi-automated mechanism is provided to generate the labeled data. Referring now to FIG. 6, there is illustrated a flow chart of a preprocess for generating labeled data in accordance with the present invention. The data acquisition system of the present invention consists of a special printer driver that records the bounding box and character code for each of the characters on a page, and a tool to help align these bounding boxes with a scanned image. At 600, the printer driver is provided. At 602, the document is processed with the printer driver. At 604, ground truth data (GTD) is generated by creating a high resolution bitmap of the document and recording the geometric information for each character on the document. The document and the high resolution bitmap are the "ground truth," where each character is correctly labeled and its position known. At 606, the high-resolution bitmap is printed and scanned in with the camera system. At 608, the scanned image is aligned to the ground truth bitmap in order to get the position for each of the characters on the scanned page. In order to do this rectification step, at 610, corresponding locations 
           Regarding claim 13, Jacobs discloses the information processing device according to claim 11, wherein the specific image is an image expressing a predetermined leader symbol (see page 1, paragraph, [0009] The present invention is composed of several parts that work together 
           Also page 7, paragraphs, [0095-0096] punctuation poses a problem to the dictionary-based word recognizer, in that words with trailing punctuation may not be present in the lexicon. Referring now to FIG. 24, there is illustrated a methodology of punctuation detection in accordance with the present invention. Before a sequence of recognition locations is passed to the word recognizer, the system determines the likelihood that the last character of the word is punctuation, as indicated at 2400. If so, the character recognizer is used to identify the particular punctuation. In order to determine if the final character is punctuation, the system looks at the most likely character for each possible final character position, as indicated at 2402. At 2404, a score is generated for each most likely character. At 2406, the each score is compared to a predetermined threshold. At 2408, the system determines if the score has exceeded the threshold. If the highest score among these character recognizer outputs is above a threshold, flow is to 2410 to also consider if the character is most likely punctuation. If both, flow is to 2412 where it is assumed to be a punctuated word. The remainder of the word is then sent to the dictionary-based recognizer, as indicated at 2414. At 2416, the punctuation is then appended to the result of the word recognizer. The process then reaches a Stop block. If the score does not exceed the 
           With regard to claims 7, 9, and 17 the arguments analogous to those presented above for claims 3, 5, 6, 8, 11, 13 and 15 are respectively applicable to claims 7, 9 and 17.  

                                                       Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seyed Azarian whose telephone number is (571) 272-7443. The examiner can normally be reached on Monday through Thursday from 6:00 a.m. to 7:30 p.m. 
           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matthew Bella, can be reached at (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR.
Status information about the PAIR system, see http:// pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SEYED H AZARIAN/Primary Examiner, Art Unit 2667 
March 20, 2022